Citation Nr: 1734603	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  03-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether an extension of a temporary total rating based on convalescence under 38 C.F.R. § 4.30 beyond November 1, 2001 is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1973 to November 1974, and periods of active duty for training with the National Guard, to include June 1983.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded the case in August 2013 for further development.

The Veteran testified at a March 2013 travel board hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 VA examination and August 2014 VA medical opinion do not substantially comply with the Board's August 2013 remand directives because it was not conducted by an orthopedist.  Rather, research suggests that the May 2014 examiner is a gynecologist and obstetrician and the August 2014 examiner is an anesthesiologist.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA ORTHOPEDIST access to the claims folder, to include access to Virtual VA, and request that the ORTHOPEDIST provide an opinion addressing the length of any required convalescence beyond November 1, 2001 following the September 27, 2001 cervical lumbar myelogram.  Please note that the appellant is service connected for both cervical and lumbar disorders, and that the appellant's post operative diagnoses on September 27, 2001 were status-post L4/5 lumbar disc excision with insertion of BAK cages and anterior lumbar interbody fusion (1999); right C7 radiculopathy, C6/7 cervical spondylosis with bilateral C6 neural foraminal stenosis; right C7 nerve root compression with marked underfilling of the right 7 nerve root sleeve under diagnostic myelography; and post-myelographic CT imaging demonstrating a degree of asymptomatic left C7 neural foraminal stenosis.  The ORTHOPEDIST must comment on the time of convalescence from the lumbar and cervical myelograms.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file. 

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




